Per Curiam:

The petitioner was committed to the custody of the sheriff of Churchill county by a justice of the peace upon a preliminary examination for the crime of grand larceny. The order of commitment fixes the amount of bail in the sum of $5,000. The complaint charges him with the larceny of eighteen head of cattle, of the value of $30 each. He contends that the bail is excessive, and brings habeas corpus to obtain a reduction thereof.
Under well-settled rules, and the showing made, we are of the opinion that the amount of bail fixed is excessive. The proper order will therefore be made, reducing the amount of bail required from $5,000 to $3,000.
It is ordered that the petitioner be admitted to statutory bail in the sum of $3,000; the bail to be approved by an officer duly authorized to take such bail.